Citation Nr: 0100401	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-21 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from May 1968 to March 1970 
and from September 1990 to August 1991.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 1998 rating decision of the Montgomery, Alabama, 
Regional Office (RO) which, in pertinent part, denied service 
connection for the cause of the veteran's death.  The 
appellant has represented herself throughout this appeal.  
REMAND

In her September 1999 notice of disagreement, the appellant 
requested a hearing before a Department of Veterans Affairs 
(VA) hearing officer.  The requested hearing has not been 
scheduled.  Accordingly, this case is REMANDED for the 
following action: 

The RO should schedule the appellant for 
the requested hearing before a VA hearing 
officer.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it 


regarding the final disposition of the appellant's claim.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


